J-S62002-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 FEDERAL NATIONAL MORTGAGE                   :   IN THE SUPERIOR COURT OF
 ASSOCIATION                                 :        PENNSYLVANIA
                                             :
                                             :
              v.                             :
                                             :
                                             :
 WINFIELD ELLIOTTT                           :
                                             :   No. 1237 EDA 2018
                    Appellant                :

              Appeal from the Judgment Entered April 2, 2018
     In the Court of Common Pleas of Delaware County Civil Division at
                         No(s): CV-2014-000201


BEFORE: LAZARUS, J., McLAUGHLIN, J., and FORD ELLIOTTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                        FILED NOVEMBER 02, 2018

      Winfield Elliott appeals, pro se, from the judgment, entered in the Court

of Common Pleas of Delaware County, in favor of Appellee Federal National

Mortgage Association (“FNMA”).         Because Elliott’s brief is substantially

deficient, we quash this appeal.

      The trial court summarized the procedural history of this case as follows:

      The Federal National Mortgage Association initiated the instant
      mortgage foreclosure action on January 9, 2014, with the filling of
      a complaint. [Elliott] filed his response on February 21, 2014.

                                       ...

      A trial was held on June 22, 2017 and, subsequently, the July 6,
      2017 [a]mended [d]ecision, with attached [f]indings of [f]act and
      [c]onclusions of [l]aw, was issued in favor of [FNMA]. . . . [Elliott]
      filed a post-trial motion on June 30, 2017, arguing that the
      [d]ecision was improper because: (1) the [trial c]ourt did not
      apply the UCC as presiding law; (2) the [trial c]ourt enforced time
      bars unilaterally; (3) the contract creating the mortgage was
J-S62002-18


      rendered null and void by the original holder, Bank of America, by
      the original holder’s failure to supply requested information under
      the UCC; and (4) the lack of the Judge’s signature on the
      [d]ecision meant that no decision had been entered, and thus[,]
      must be reversed in favor of [Elliott] prejudice. The original
      [d]ecision was vacated and amended to include the Judge’s
      signature, and [Elliott’s] [p]ost [t]rial [m]otion was denied by
      [o]rder dated November 9, 2017[.] [Elliott] filed a notice of
      appeal on December 12, 2017.

                                      ...

      [Elliott] filed a timely [Pa.R.A.P.] Concise Statement of [Errors]
      Complained of on Appeal on January 2, 2018. The Superior Court
      entered an [o]rder requiring [Elliott] to enter judgment on the
      decision of the trial court within ten [] days pursuant to Pa.R.A.P.
      301. [Elliott] failed to do so, and the appeal was quashed by the
      Superior Court on March 19, 2018. [Elliott] filed a [p]raecipe to
      [e]nter in [r]em [j]udgment on April 2, 2018. [Elliott] filed the
      instant appeal as a [r]esponse to the [e]ntry of [j]udgment on
      April 2, 2018.[]

Trial Court Opinion, 6/20/18, 1-2.

      On appeal, Elliot apparently raises several of the same issues raised in

his June 30, 2017, post-trial motion.       However, his pro se brief is fatally

deficient.

      Pennsylvania Rule of Appellate Procedure 2101 requires briefs and

reproduced records to conform in all material respects with the rules of

appellate procedure. If the failure to conform to the rules is substantial, we

may quash or dismiss the appeal. See Cole v. Czegan, 722 A.2d 686 (Pa.

Super. 1998) (where defects in pro se brief are so substantial that meaningful

review is not possible, Superior Court will quash the appeal); See Triffin v.

Janssen, 626 A.2d 571, 573 (Pa. Super. 1993) (“[W]hile this [C]ourt is willing

to liberally construe materials filed by a pro se litigant, appellant’s pro se

                                     -2-
J-S62002-18



status does not entitle him to any particular advantage for lack of legal

training.”).   Generally, an appellant’s brief shall consist of the following

matters, separately and distinctly entitled in the following order:

      (1) Statement of jurisdiction.

      (2) Order or other determination in question.

      (3) Statement of both the scope of review and the standard of
      review.

      (4) Statement of the questions involved.

      (5) Statement of the case.

      (6) Summary of argument.

      (7) Statement of the reasons to allow an appeal to challenge the
      discretionary aspects of a sentence, if applicable.

      (8) Argument for appellant.

      (9) A short conclusion stating the precise relief sought.

      (10) The opinions and pleadings specified in paragraphs (b) and
      (c) of this rule.

      (11) In the Superior Court, a copy of the statement of errors
      complained of on appeal, filed with the trial court pursuant
      to Pa.R.A.P. 1925(b), or an averment that no order requiring a
      statement of errors complained of on appeal pursuant to Pa.R.A.P.
      1925(b) was entered.

      (12) The certificates     of     compliance   required   by Pa.R.A.P.
      127 and 2135(d).

Pa.R.A.P. 2111(a)(1)-(12).

      Here, Elliott’s pro se brief includes only a table of authorities, a

statement of jurisdiction, a hybrid section entitled “Statement of the Scope,


                                        -3-
J-S62002-18



Review Standards and Case,” and a conclusion. Brief of Appellant, at 2. The

content of these three sections is largely unintelligible, and thus, Elliott’s brief

precludes this Court from conducting a meaningful review of his issues.

Triffin, supra; See Smathers v. Smathers, 670 A.2d 1159 (Pa. Super.

1996) (pro se appellant’s brief precluded Superior Court from conducting

meaningful judicial review; even liberal construction of brief based on

appellant’s pro se status did not remedy brief’s inadequacies). Notably absent

is a statement of questions involved. Moreover, Elliott has not included in his

brief citations to the record or relevant authority.1 See Pa.R.A.P. 2119; In

re Estate of Whitley, 50 A.3d 203 (Pa. Super. 2012) (argument portion of

appellate brief must include pertinent discussion of particular point raised

along with discussion and citation of pertinent authorities; Superior Court will

not consider merits of argument which fails to cite relevant case or statutory

authority). Because Elliott’s brief is substantially deficient and leaves this

Court with nothing to review, we quash his appeal.

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/2/18
____________________________________________


1Elliott cites only to UCC § 1-308, which does not apply to transfers of real
estate.

                                           -4-